Citation Nr: 1721396	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1964 to January 1967, with service in the Republic of Vietnam from May 1966 to January 1967.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in St. Paul, Minnesota.  The claims file reflects the appellant now resides within the jurisdiction of the RO in Houston, Texas.

This appeal was initially before the Board in March 2016, when the Board requested a specialist medical opinion from the Veterans Health Administration (VHA), regarding the nature and etiology of the Veteran's gastric cancer.  The requested opinion was obtained in April 2016, and this case is once again before the Board for appellate consideration of the issue on appeal.

Appellate review of this appeal was conducted as part of the Pre-Hearing Conference (PHC) Pilot Program.  


FINDINGS OF FACT

1.  The Veteran died in July 2011; the death certificate stated the immediate cause was gastric cancer, due to, or as a consequence of, Agent Orange; no other primary or contributory causes of death were identified. 

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to tactical herbicide agents (colloquially known as Agent Orange).

3.  At the time of his death, the Veteran had a pending claim, in pertinent part, for stomach cancer, which was denied in an October 2011 rating decision as part of a claim for accrued benefits.

4.  Gastric cancer is not included on the list of diseases presumptively associated with tactical herbicide exposure; however, the record reveals equally probative evidence which demonstrates that it is at least as likely as not that the Veteran's gastric cancer was causally related to his active service, to include as due to tactical herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death.  Such represents a complete grant of this specific benefit sought on appeal.  Thus, any deficiency in compliance related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the March 2016 Board request for a VHA opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death as due tactical herbicide exposure. 38 U.S.C.A. § 1310 (West 2015).  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a) (2016).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312 (a) (2016).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312 (b) (2016).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2016).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

According to the Veteran's death certificate, he died in July 2011.  The Veteran's death certificate stated the immediate cause was gastric cancer due to, or as a consequence of, Agent Orange.  At the time of the Veteran's death, he had a pending claim, in pertinent part, for stomach cancer, which was denied in an October 2011 rating decision as part of a claim for accrued benefits.

At this juncture, the Board recognizes that the Veteran's service records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during active duty during the requisite period during the Vietnam Era.  Under 38 C.F.R. § 3.307 (a)(6)(iii) (2016), he is therefore presumed to have been exposed to dioxin-based tactical chemical herbicides (referred to generally as Agent Orange).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2015); 38 C.F.R. § 3.307 (a)(6) (2016).  However, stomach and/or gastric cancer are not disabilities enumerated by 38 C.F.R. § 3.309 (e) as diseases presumptively associated with herbicide exposure.  Nonetheless, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerned radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this regard, the appellant, through her attorney, submitted a supportive opinion dated in July 2012, authored by Deborah Hamilton, M.D.  In her commentary, Dr. Hamilton reported that certain risk factors for gastric cancers included smoking and genetic history, neither of which applied to the Veteran's case.  Dr. Hamilton also noted another risk factor for gastric cancer included infections, primarily the bacteria commonly known as H. Pylori.  Dr. Hamilton stated H. Pylori was more prevalent in developing countries, including Vietnam, which had a high incidence of H. Pylori with an estimate of 75 percent of the population, in contrast to estimates in the United States of 25 percent of the population.  Dr. Hamilton stated that the common genetic strain of H. Pylori found in East Asia was the CagA gene, which had been found to be more closely associated with gastric cancer than the western H. Pylori strains.  Dr. Hamilton also opined the Veteran's development of H. Pylori was likely from his Vietnam service, based on the risk of the infection being higher in Vietnam and the risk type of H. Pylori associated with gastric cancer also being higher in Vietnam.  

Dr. Hamilton also found a risk factor for gastric cancer included chemical toxins, including herbicide exposure, as farmers, who are exposed to herbicides and pesticides have been shown to be at increased risk for gastric cancer.  Following a discussion of TCDD, the dioxin in Agent Orange, Dr. Hamilton ultimately found TCDD was a known promoter of the aryl hydrocarbon receptor present on cells, including gastric cells, which gives the DNA the signal to grow but not the signal to stop and was used a gastric cancer promoter in research for this reason.  Thus, Dr. Hamilton concluded it was her professional opinion that there was very strong evidence that the Veteran's exposure to Agent Orange in Vietnam led to his development and subsequent demise from gastric cancer.  

In contrast to Dr. Hamilton's opinion, in February 2013, the RO obtained an additional medical opinion.  The February 2013 clinician reviewed the claims file, and noted, in contrast to Dr. Hamilton's finding, that the Veteran had a history of smoking.  The February 2013 VA examiner also found there was no objective medical data to support the Dr. Hamilton's argument that the onset of the Veteran's H. Pylori gastritis was from the mid-1960s, because the claims file was silent as to any prior complaints related to such.  The February 2013 examiner also stated there were no records with a laboratory determination as to the type of the Veteran's H. Pylori strain in November 2010, which was when his gastric cancer was initially diagnosed.  Furthermore, with respect to Dr. Hamilton's finding that a chemical known to be Agent Orange has been shown to increase the risk of gastric cancer, the February 2013 VA examiner appeared find Dr. Hamilton's research was outdated as such was from 1991 and 1992 and nothing was found in current literature to support such.  The February 2013 VA examiner found the Institute of Medicine (IOM) had determined there was no association between Agent Orange exposure and increased risk for the development of gastric cancer.  The February 2013 VA examiner opined the Veteran's gastric cancer was not caused by, or a result of, Vietnam service associated with Agent Orange exposure or H. Pylori contracture but rather due to, or the result of, past tobacco abuse and the 2010 H. Pylori gastritis that could not be linked to Vietnam exposure or contracture.

In March 2016, the Board requested a VHA opinion, which was obtained in April 2016.  The April 2016 opining clinician reviewed the Veteran's claims file, including his treatment history for gastric cancer.  In pertinent part, the April 2016 clinician found the Veteran's positive risk factors for gastric cancer included his age, male sex and prior tobacco usage.  The April 2016 clinician further noted the Veteran's blood type had been associated with an increased risk of gastric cancer, although it was not clear if such constituted a risk factor.  However, the April 2016 clinician also noted the Veteran did not have a family history of gastric cancer nor did his ethnicity increase his risk of gastric cancer.  With respect to H. Pylori infection as a risk factor, the April 2016 found that such was a risk factor but qualified such by finding was no evidence the Veteran had a history of prior gastrointestinal symptoms and a sub-type analysis of his H. Pylori was not conducted.  With respect to Agent Orange exposure, the April 2016 clinician stated a review of literature and evaluation by the IOM scientific recommendations showed no conclusive documentation to support the argument that Agent Orange increased the risk of gastric cancer.  

Based on this evidence, the April 2016 clinician opinion it was not likely that the Veteran's in-service exposure to herbicides led to the development of gastric cancer and reiterated his risk factors included his age, male sex, prior smoking and H. Pylori infection.  

After review of the record, the Board finds that the evidence is at least in equipoise with regard to the likely cause of the Veteran's death.  The July 2012 private opinion of Dr. Hamilton and February 2013 and April 2016 VA opinions are considered highly probative, as they are based on thorough review of the Veteran's claims file and are accompanied by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although, the July 2012 private physician, Dr. Hamilton, incorrectly found the Veteran did not have a history of tobacco use, the February 2013 and April 2016 VA examiners also appeared to find that the Veteran was not a current smoker at the time of his death.  Additionally, as referenced by the February 2013 and April 2016 clinicians, the IOM, as part of the National Academy of Sciences (NAS) has published reports regarding Agent Orange exposure.  In March 2016, the NAS, IOM published its tenth report, entitled Veterans and Agent Orange:  Update 2014 (Update 2014).  Consistent with prior reports, the authors of Update 2014 separately addressed stomach cancer but found on the basis of the evidence reviewed, there was inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest, (those used in Vietnam) and stomach cancer.  Update 2014 at 340.  However, the Update 2014 also stated several case control studies addressing agricultural exposures reported evidence of an association of stomach cancer.  Id. at 339.  Notably, such is consistent with the July 2012 opinion of Dr. Hamilton, as noted above, in that she found that farmers were at increased risk of gastric cancer.  Furthermore, the February 2013 and April 2016 VA clinicians similar findings that the Veteran's gastric cancer was not related to herbicide exposure because it was not one of the presumptive conditions recognized by VA based on the IOM recommendations is based on circular reasoning.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Therefore, having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence is in equipoise as to whether that the Veteran's gastric cancer is etiological related to service, to include as due to tactical herbicide exposure, and contributed substantially or materially to the cause of his death.  In applying the benefit of the doubt to the claim, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


